Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 47-55) in the reply filed on 2/2/2022 is acknowledged. 
Claims 56-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. Applicant requests for rejoinder of claims 55-66 upon allowance of Group I, the request is acknowledged but Group I is currently being rejected (see below). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 47 recites an assay substrate configured with an assay substrate surface is unclear to whether of the assay substrate surface is from the substrate or the assay substrate surface is another substrate arranged with the assay substrate. It is noted that an assay substrate has a surface. The recitation of “configured with” would imply that the assay substrate and the assay substrate surface are separate substrates. However, the claim further recites the assay substrate defining an assay substrate compartment for applying the liquid sample to the assay substrate surface would suggest that the assay substrate surface is the surface of the assay substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Fornari et al. (WO2007/016665A2, published 2/8/2007, IDS submitted 12/11/2020, cite no. 14) in view of Fricker et al. (WO02/090987A2, published 11/14/2002, cite no. 13) and Kim et al. (US2006/0134792A1, published 06/22/2006). 
With regard to claim 47, Fornari et al. teach determining the presence of at least one analyte in a fluid sample and in certain embodiments of the single-use fluorescence-based assay system a first reagent comprises fluorescent nanocrystals bearing one or more binding sites for the target analyte and a second reagent comprises an analog of the target analyte and the single-use fluorescence-based assay system comprises a fluorometer operative to generate excitation illumination at a detection site to cause fluorescence of the nanocrystals in the unquenched condition (see abstract and para. [04]). Fornari et al. teach quantum dots have ON basal fluorescent signals, they are intrinsically or inherently fluorescent when exposed to excitation light (see para. [04]). Fornari et al. teach the solution-based assays disclosed here may be FRET-based systems (see last sentence of para. [14]). Fornari et al. further teach with certain exemplary embodiments of the fluorescence-based systems disclosed here for determining a biomolecular analyte in a biological fluid sample, the presence or absence of specific analyte(s) in the sample is assessed using the combined technologies of FRET and conjugated semiconductor quantum dots, such as, quantum dots as the conjugated nanocrystal fluorophores (see para. [85]). In such embodiments a competitive homogeneous assay is performed using an analyte-specific antibody or aptamer to an EviTag as the FRET donor, the target molecule labeled with an organic fluorophor as acceptor. In the absence of the specific target molecule in the sample, the antibody/aptamer-labeled Evi-Tag and the organic fluorophor-labeled target specifically combine (see para. [85]). Fornari et al. teach their close proximity allows for efficient energy transfer to occur between the quantum dot donor and the organic dye acceptor and competitive bind of the analyte of interest will result in the displacement of the fluorophor-labeled target and a subsequent reduction FRET (due to decreased 
	Further, Fornari et al. teach an assay component incorporating one or more porous or absorbent or bibulous substrates, e.g., in the shape or form of pads, strips, wherein such bibulous substrate has fluorescent nanocrystals at the reaction sites (see para. [15]). Fluid sample is added to the bibulous substrate at a sample addition site 24 (see para. [69] and Fig. 4). Fornari et al. teach the nanocrystals are terminated with a suitable functional group (see para. [79], page 52). Fornari et al. teach the conjugated nanocrystal fluorophores are on solid support wherein the surface of the solid support may be treated and coated with acryloylethylenediamine or polymer (see para. [73], pages 48-49). Fig. 4 shows a portable multiwavelength fluorometer. Fornari et al. teach a fluorometer comprises a laser source of excitation light or illuminating the nanocrystal reagent (see para. [67]). Fornari et al. teach a receiving site provides electronic signal communication to the hand-held device (see para. [34]).  Fornari et al. teach generating an electronic signal indicative of the result of the analysis, or a visual signal which the method or device is operative to determine an analyte quantitatively (see para. [81]). Fornari et al. teach a controller (see para. [87], last sentence, Fig. 4). Fornari et al. teach an assay strip that has fluorescence quenched by analyte/quenching moiety conjugates 103 displaceably bound to antibodies 101. In the presence of target analyte in the sample fluid, some or all of conjugates 103 are displaced by such target analyte, thus rendering nanocrystals 102 detectably florescent (see para. [71] and Fig. 7). Fornari et al. teach the fluorescence of the nanocrystal core is reversible (see paras. [79] and [82]).  
	As stated above, in certain exemplary embodiments of the fluorescence-based systems for determining a biomolecular analyte in a biological fluid sample, the presence or absence of specific 
	Fornari et al. do not explicitly teach a first linker wherein the first linker being a bi-polar linker and a second linker. 
	Kim et al. teach quality control probe (QC) (see abstract and para. [0001]). Kim et al. teach a spacer includes C-3 linker, C-6 TFA linker, C5-amino modifier, or thiol linker and the spacer can be any molecules that can link the probes and the support (see bottom of para. [0048]). Kim et al. teach in Fig. 2 that QC probes are immobilized on the support with a spacer and may be directly labeled with fluorescent material (see para. [0065]). Kim et al. teach accurately and rapidly quality control the immobilization (see para. [0046]).  
	Fricker et al. teach a probe comprises (i) a target binding site moiety which is attached to a first fluorescent polypeptide, (ii) a mimic moiety which is capable of binding to the target binding site moiety and is attached to a second fluorescent polypeptide, and (iii) a linker which connects the two fluorescent polypeptides and which allows the distance between said fluorescent polypeptide to vary, said fluorescent polypeptides being so as to display fluorescence resonance 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assay strip of Fornari et al. with the linkers of Kim et al. and Fricker et al. because Fornari et al. teach that the surface of the solid support may be treated and coated for immobilization of the nanocrystal fluorophor and the fluorescence-based system can be reversibly performed to determine the presence or absence of specific analyte by FRET through conjugated nanocrystal fluorophores. Likewise, Kim et al. and Fricker et al. teach that the linking groups are flexible which allow the attachment of fluorophores. Further, Fricker teach that flexibility of linker approach produces a high level of FRET results. Thus it would have been obvious to have used functional flexible linkers to attach the nanocrystal fluorophor to the surface and to the another fluorescent marker in producing FRET because Kim et al. teach that the 
	The person would have a reasonable expectation of success incorporating linkers to the quantum dots of Fornari et al. for FRET detection of analyte because Fornari et al. teach that the surface of the substrate may be modified and Fornari et al., Kim et al., and Fricker teach that well-known functional groups are on linking moieties for conjugation. 
	With regard to claims 48-49, Fornari et al. teach the electronic signal communication to the hand-held device, e.g., to send or receive signals corresponding to the identity of the hand-held device, the nature, time, or date of the test performed (see paras. [34] and [79]). Fornari et al. teach concentration dependent competitive displacement by analyte present in the sample (see para. [19]). 
	With regard to claim 50, Fornari et al. do not teach the second linker is sized to prevent binding of the chemical analogue with a specific binding site of a neighboring first component unlinked to the chemical analogue. Kim et al. teach in Fig. 2 that the fluorophores are spaced out for detection. Fricker et al. teach that the mimic moiety is designated to bind to a particular target binding site moiety for FRET. Therefore it would have been obvious that the probes are not attached to other probes on the surface for a sensitive detection. 
	With regard to claim 51, Fornari et al. teach intermediary linking molecule or moiety between an antibody and the conjugated nanocrystal fluorophor (see para. [82]). Fornari et al. do not teach explicitly teach the linker is being shorter than the Foster radius. Fricker et al. teach that the linker attaching the target molecule moiety to the fluorophor is shorter than the second linker 
	With regard to claims 52-53, Fornari et al. teach multiplex assay employing different quantum dots for different analytes to be assayed in a sample (see para. [04]). 
	With regard to claim 54, Fornari et al. teach FRET (see para. [84]).
	With regard to claim 55, Fornari et al. do not explicitly teach a thickness of interaction surface layer of the liquid sample applied onto the assay substrate is limited. Fricker et al. teach the test sample is a fluid (see page 21, lines 28-31). It would have been obvious to have limit the amount of fluid for the detection of FRET because Fricker et al. teach that FRET is detected on a surface with a fluid sample. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635